DETAILED ACTION
This Office Action incorporates Reasons For Allowance.

The Applicant’s response to the last Office Action, filed 1/13/2022 has been entered and made of record.

The Applicant has canceled claim(s) 2, 4, 12, and 14.
The application has pending claim(s) 1, 3, 5-11, 13, 15, 17-20, and 22.

Applicant’s arguments, see pages 9-10, filed 1/13/2022, with respect to the pending claims have been fully considered and are persuasive.  Therefore the 35 U.S.C. 102 and 103 rejections have been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, 5-11, 13, 15, 17-20, and 22 (now renumbered as 1-16, for issue) are allowed.
Independent claim 1 (now renumbered as claim 1, for issue) respectively recites the limitations of: wherein the calculating an intermediate similarity between any two images in the image group further comprises: performing multi-scale feature extraction on each image in the image group to obtain a multi-scale feature vector having a one-to-one correspondence to each image; and calculating the intermediate similarity between the any two images in the image group based on the multi-scale feature 
Similarly, independent claims 11 (now renumbered as claim 9, for issue) and 22 (now renumbered as claim 16, for issue) respectively recite similar limitations.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Lu et al (“Hierarchical Image Retrieval by Multi-Feature Fusion” - April 26, 2017 – pages 1-11, as applied in previous Office Action) discloses the retrieval of result image(s) based on the comprehensive similarity measure.  However, Lu does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        January 19, 2022